IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENT TO DOMESTIC          : No. 609
                                        :
RELATIONS PROCEDURAL RULES              : CIVIL PROCEDURAL RULES DOCKET
                                        :
COMMITTEE                               :
                                        :
                                        :




                                     ORDER


PER CURIAM:


      AND NOW, this 13th day of November, 2014, The Honorable Bruce F. Bratton,

Dauphin County, is hereby appointed as a member of the Domestic Relations

Procedural Rules Committee commencing January 2, 2015, to complete the remaining

term of The Honorable Carol L. Van Horn, expiring November 10, 2016.